UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4208



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULIO CESAR ESPARZA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-04-837)


Submitted: June 22, 2006                       Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Seekings, LEATH, BOUCH & CRAWFORD, LLP, Charleston,
South Carolina, for Appellant. Maxwell Barnes Cauthen, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Julio Cesar Esparza pled guilty to illegal reentry by a

deported alien, in violation of 8 U.S.C. § 1326(a) (2000).                The

district   court    sentenced    Esparza      to    seventy-seven   months’

imprisonment.1     Esparza filed a timely notice of appeal, and his

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious issues for

appeal but requesting that we review the reasonableness of the

sentence imposed by the district court.            Although notified of his

right to do so, Esparza did not file a pro se supplemental brief.2

           After United States v. Booker, 543 U.S. 220 (2005), a

district   court   is   no   longer   bound   by     the   sentencing   range

prescribed by the sentencing guidelines, which are now advisory.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).            In

determining a sentence post-Booker, sentencing courts are required

to consider the correctly calculated guideline range and the

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005).   Id.



     1
      The district court sentenced Esparza to a concurrent
eighteen-month sentence resulting from the revocation of Esparza’s
supervised release from a 2002 conviction for possession of a
firearm by a prohibited person, in violation of 18 U.S.C.
§ 922(g)(5)(A) (2000). Esparza did not appeal the revocation or
the resulting sentence.
     2
      Although Esparza challenged counsel’s effectiveness in his
notice of appeal, that claim is more properly raised in a motion
pursuant to 28 U.S.C. § 2255 (2000).

                                  - 2 -
           Here, the district court correctly calculated Esparza’s

total offense level to be twenty-one and his criminal history

category to be VI.       Based on these calculations, the sentencing

guidelines provided for a range of 77 to 96 months’ imprisonment.

See U.S. Sentencing Guidelines Manual Ch. 5, Pt. A (sentencing

table).      Treating   the   sentencing     guidelines     as    advisory    and

consulting the applicable § 3553(a) factors, the district court

sentenced Esparza at the bottom of this range, well below the

statutory maximum penalty of twenty years’ imprisonment.                    See 8

U.S.C. § 1326 (2000).         Esparza has not rebutted the presumption

that the district court’s imposition of sentence was reasonable.

See United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006),

cert. denied, __ U.S. __, 2006 WL 1057741 (U.S. May 22, 2006) (No.

05-10474).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Esparza’s conviction and sentence.

This court requires that counsel inform Esparza, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Esparza requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave   to    withdraw    from

representation.     Counsel’s motion must state that a copy thereof

was served on Esparza.


                                     - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -